In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00027-CR

DARRELL WAYNE INGRAM, Appellant           §   On Appeal from County Criminal
                                              Court No. 2

                                          §   of Tarrant County (1645344)

V.                                        §   May 19, 2022

                                          §   Per Curiam Memorandum Opinion

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for lack of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM